Case: 21-30730     Document: 00516526670         Page: 1     Date Filed: 10/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                October 28, 2022
                                No. 21-30730
                                                                 Lyle W. Cayce
                            consolidated with                         Clerk
                                No. 21-30732
                              Summary Calendar


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Dillon J. Merritt,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 5:20-CR-218-1
                            USDC No. 5:19-CR-171-1


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
          In April 2021, a jury convicted Dillon J. Merritt on two counts of
   possession of a firearm by a convicted felon (18 U.S.C. § 922(g)). In July


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30730        Document: 00516526670         Page: 2   Date Filed: 10/28/2022




                                     No. 21-30730
                                   c/w No. 21-30732
   2021, another jury convicted Merritt on one count of kidnapping (18 U.S.C.
   § 1201), two counts of interstate domestic violence (18 U.S.C. § 2261), and
   one count of possession of methamphetamine with intent to distribute (21
   U.S.C. § 841). The two cases were consolidated for sentencing purposes and
   Merritt’s total sentence was life imprisonment, plus 600 months. His
   separate appeals were consolidated.
          Merritt first argues that the evidence was insufficient to support his
   convictions on the firearms counts and the kidnapping count. Because he
   preserved this issue, our review is de novo. See United States v. Garcia-
   Gonzalez, 714 F.3d 306, 313 (5th Cir. 2013). Our review is highly deferential
   to the jury’s verdict. United States v. Chon, 713 F.3d 812, 818 (5th Cir. 2013).
   We view the evidence in the light most favorable to the Government and ask
   only whether any rational trier of fact could have found the essential elements
   of the offenses beyond a reasonable doubt. Id. In addition, the jury “retains
   the sole authority to weigh conflicting evidence and evaluate the credibility
   of the witnesses.” United States v. Holmes, 406 F.3d 337, 351 (5th Cir. 2005)
   (internal quotation marks and citation omitted).
          The gist of Merritt’s argument is that the Government’s witnesses at
   both trials were not credible, primarily because of their admitted
   methamphetamine use or advanced age. We have previously stated that a
   challenge to the credibility of a witness “is generally not a sound basis for
   alleging insufficiency of the evidence on appeal” because “it is the jury’s
   function to determine credibility.” United States v. Polk, 56 F.3d 613, 620
   (5th Cir. 1995). The credibility issues were presented to the jury, which
   chose to believe the witnesses and to convict Merritt. Based on the evidence
   in the record, we conclude that a rational trier of fact could have found the
   essential elements of these offenses beyond a reasonable doubt. See Chon,
   713 F.3d at 818.




                                          2
Case: 21-30730      Document: 00516526670           Page: 3   Date Filed: 10/28/2022




                                     No. 21-30730
                                   c/w No. 21-30732
          Next, Merritt challenges a sentencing enhancement for obstruction of
   justice (U.S.S.G. § 3C1.1). This was based on statements from other inmates
   that Merritt asked for their help to have several witnesses killed. Because
   Merritt preserved this claim, we review the district court’s interpretation and
   application of the Guidelines de novo and its factual findings, such as the
   obstruction of justice finding, for clear error. See United States v. Greer, 158
   F.3d 228, 233 (5th Cir. 1998). The clear error standard is deferential and
   “only requires a factual finding to be plausible in light of the record as a
   whole.” United States v. Rodriguez, 630 F.3d 377, 380 (5th Cir. 2011). In light
   of the inmate reports, which were presented through the testimony of an FBI
   agent, as well as other evidence showing that Merritt has a history of
   threatening witnesses to his crimes, we conclude that the district court did
   not clearly err by imposing this enhancement.
          Finally, Merritt argues that his overall sentence constitutes “cruel and
   unusual punishment” in violation of the Eighth Amendment. Because he
   failed to raise this challenge in the district court, we review for plain error.
   See United States v. Ayelotan, 917 F.3d 394, 406 (5th Cir. 2019). To establish
   plain error, Merritt must show (1) an error; (2) that was clear or obvious,
   rather than subject to reasonable dispute; (3) that affected his substantial
   rights; and (4) that “seriously affects the fairness, integrity or public
   reputation of judicial proceedings.” Puckett v. United States, 556 U.S. 129,
   135 (2009) (internal quotation marks, brackets, and citation omitted).
          In determining whether a sentence violates the Eighth Amendment
   because it is unconstitutionally disproportionate, we make a threshold
   comparison of the gravity of the offense against the severity of the sentence.
   United States v. Mills, 843 F.3d 210, 217 (5th Cir. 2016). Unless we find gross
   disproportionality, we will not conduct a deeper inquiry into sentences for
   similar crimes. Id. We look to Rummel v. Estelle, 445 U.S. 263 (1980), as a
   benchmark for Eighth Amendment proportionality. Mills, 843 F.3d at 217.



                                          3
Case: 21-30730      Document: 00516526670           Page: 4     Date Filed: 10/28/2022




                                     No. 21-30730
                                   c/w No. 21-30732
   In Rummel, 445 U.S. at 264-85, the Supreme Court rejected a
   disproportionate sentence challenge to a mandatory life sentence for
   obtaining $120.75 by false pretenses where the defendant had prior
   convictions for credit card fraud and a forged check. We have also stated that
   “the Guidelines are a convincing objective indicator of proportionality.”
   Mills, 843 F.3d at 218 (internal quotation marks and citation omitted).
          Merritt’s offenses of kidnapping, interstate domestic violence
   (including special findings of use of a dangerous weapon, causing serious
   bodily injury, aggravated sexual assault, and sexual abuse), possession of
   methamphetamine with intent to distribute, and possession of a firearm by a
   felon, are significantly more serious than the offense that resulted in a
   sentence of life imprisonment in Rummel. Merritt’s kidnapping and domestic
   violence offenses, which included the repeated rape and severe beatings of
   his victim, were especially heinous offenses warranting a severe sentence.
   Another indicator of proportionality is the fact that a sentence of life was his
   recommended guidelines sentence. See Mills, 843 F.3d at 217. Merritt’s
   sentence also reflects his prior history of violent conduct. The district court
   also heard testimony about Merritt’s vicious beating of another woman for
   which he was never prosecuted due, in part, to the brain injury his victim
   sustained. For all of these reasons, we conclude that Merritt’s total sentence
   is not grossly disproportionate to the severity of his offenses and, thus, it does
   not violate the Eighth Amendment. See id.
          AFFIRMED.




                                           4